 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    DAVID L. REED,                                        Case No. 2:18-cv-01847-APG-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    NORTH LAS VEGAS POLICE
      DEPTARTMENT, et al.,
10
                             Defendants.
11

12          Presently before the court is pro se prisoner David L. Reed’s motion to extend time (ECF
13   No. 7), filed on December 10, 2018.
14          Also before the court is plaintiff’s motion for appointment of counsel (ECF No. 8), filed
15   on December 26, 2018.
16          Also before the court is plaintiff’s request for service of summons (ECF No. 10), filed on
17   January 30, 2018.
18   I.     BACKGROUND
19          On October 11, 2018, the court denied plaintiff’s application to proceed in forma pauperis
20   and ordered plaintiff to file a complete application or pay the full filing fee within 30 days.
21   (Order (ECF No. 4).) The court then extended the deadline for plaintiff to file a complete
22   application or pay the filing fee to December 17, 2018. (Order (ECF No. 6).) Plaintiff then
23   moved for an additional extension of the deadline and shortly thereafter, filed a complete in forma
24   pauperis application. (Mot. for Extension of Time (ECF No. 7); Mot. for Leave to Proceed (ECF
25   No. 9).) Plaintiff also moves for the appointment of counsel, arguing that his imprisonment will
26   limit his ability to litigate. (Mot. for Appointment (ECF No. 8).) Lastly, plaintiff moves for the
27   issuance of summons. (Request for Service (ECF No. 10).)
28   //
 1   II.     MOTION TO EXTEND TIME

 2           Plaintiff moves to extend the time to file a complete in forma pauperis application. (ECF

 3   No. 7.) Plaintiff argues that he was unable to receive the necessary inmate financial certificates

 4   because they were sent to a unit in which he no longer resides. Shortly after the filing of his

 5   motion to extend, plaintiff filed a complete application. In light of plaintiff’s representations and

 6   the filing of the complete application, the court grants plaintiff’s request nunc pro tunc and

 7   extends the deadline to January 17, 2019.

 8   III.    MOTION FOR APPOINTMENT OF COUNSEL

 9           Plaintiff moves for the appointment of counsel to assist him in this case. (Mot. for

10   Appointment of Counsel (ECF No. 8).) Civil litigants do not have a Sixth Amendment right to

11   appointed counsel. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). In very limited

12   circumstances, federal courts are empowered to request an attorney to represent an indigent civil

13   litigant. For example, courts have discretion, under 28 U.S.C. § 1915(e)(1), to “request” that an

14   attorney represent indigent civil litigants upon a showing of “exceptional circumstances.”

15   Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). The circumstances

16   in which a court will make such a request, however, are exceedingly rare and require a finding of

17   extraordinary circumstances. United States v. 30.64 Acres of Land, 795 F.2d 796, 799-800 (9th

18   Cir. 1986); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

19           To determine whether the “exceptional circumstances” necessary for appointment of

20   counsel are present, the court evaluates (1) the likelihood of plaintiff’s success on the merits and

21   (2) the plaintiff’s ability to articulate his claim pro se “in light of the complexity of the legal

22   issues involved.” Agyeman, 390 F.3d at 1103 (quoting Wilborn, 789 F.2d at 1331). Neither of

23   these factors is dispositive and both must be viewed together. Wilborn, 789 F.2d at 1331. It is

24   within the court’s discretion whether to request that an attorney represent an indigent civil litigant

25   under 28 U.S.C. § 1915(e)(1). Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).

26           Here, plaintiff argues that he is unable to afford counsel, and that he has made attempts to

27   retain counsel. Plaintiff further argues that his incarceration will impact his ability to litigate this

28   case, because the case is complex and requires significant research. Lastly, plaintiff argues that


                                                   Page 2 of 3
 1   on one or more occasion he was prohibited from accessing the courts, because the facility

 2   allegedly mishandled or lost his mail.

 3          Having reviewed the motion, plaintiff does not demonstrate the exceptional circumstances

 4   required for the appointment of an attorney. Given the case’s early procedural posture, the court

 5   is unable to evaluate plaintiff’s likelihood of success on the merits. But plaintiff has thus far

 6   demonstrated an ability to articulate his claims without an attorney, and the legal issues in this

 7   case are not complex. Any pro se litigant “would be better served with the assistance of counsel.”

 8   Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing Wilborn, 789 F.2d at 1331).

 9   Nonetheless, so long as a pro se litigant can “articulate his claims against the relative complexity

10   of the matter,” the “exceptional circumstances” which might require the appointment of counsel

11   do not exist. Id. The court in its discretion therefore denies plaintiff’s motion.

12   IV.    MOTION FOR SERVICE

13          Plaintiff also moves for the issuance of summons to defendants Miller, Alimboyah, and

14   Cannon. (Mot. for Service (ECF No. 10).) Plaintiff’s motion for summons is premature, as the

15   court has not yet screened plaintiff’s complaint. As such, the court denies the motion without

16   prejudice.

17   V.     CONCLUSION

18          IT IS THEREFORE ORDERED that plaintiff’s motion to extend is GRANTED pro nunc

19   tunc. Plaintiff’s deadline to file a complete application is extended to January 17, 2019.

20          IT IS THEREFORE ORDERED that plaintiff’s motion for appointment of counsel (ECF

21   No. 8) is DENIED.

22          IT IS THEREFORE ORDERED that plaintiff’s request for service of summons (ECF No.

23   10) is DENIED without prejudice.

24          DATED: July 15, 2019

25

26

27                                                          C.W. HOFFMAN, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
28


                                                  Page 3 of 3
